DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 13 are objected to because of the following informalities:  
	Claim 6 line 6 contains the typo "edible crow" instead of "edible crown".  
	Claim 13 lines 3 & 4 contain the typo “edible crow” instead of “edible crown”.
	Claim 13 line 4 contains the typo “the actuates” instead of “the actuator”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 includes the limitations “a first blade” and “a second blade”. The two blades are never claimed as part of the cutting mechanism from claim 1, so it is unclear whether the two blades are part of the cutting mechanism or are a separate entity.

	Claim 16 includes the limitations “a first blade” and “a second blade”. The two blades are never claimed as part of the cutting mechanism from claim 14, so it is unclear whether the two blades are part of the cutting mechanism or are a separate entity.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottaway (US 8,272,200 B1).
Regarding claim 1, Ottaway teaches a machine (10) for harvesting edible crowns of broccoli plants, the machine comprising:
a robotic arm (22); 
an end effector (20) operably coupled to the robotic arm, the end effector including: 
fingers (30, 31), 
an actuator (27, 28) configured to transition the fingers between an open position and a closed position, and 
a cutting mechanism disposed on at least one finger of the fingers (Fig. 6 shows blade 38 disposed on finger 31); 

one or more computer-readable media (Computer taught in Col. 5 lines 21-39 inherently has computer-readable media) storing instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving an indication associated with an edible crown ready for harvesting (Fig. 1 shows camera 40 that sends signals for location of crops to harvest); 
moving, via the robotic arm, the end effector to a position associated with harvesting the edible crown (Fig. 2 and Col. 5 lines 33-39 teaches aligning the end effector over the crown); 
actuating the actuator to transition the fingers to the closed state to retain the edible crown in the end effector (Fig. 3 shows actuating the fingers to retain the crown); 
actuating the cutting mechanism to separate the edible crown from a broccoli plant (Fig. 3 shows a cutting position 24 to separate the crop from the roots); and 
moving, via the robotic arm, the end effector to a collection location, wherein at collection location the actuator is configured to actuate the fingers to the open position to release the edible crown (Figs. 4-5 show moving the end effector to conveyor 18 and actuating the fingers to release the crown).
Ottaway does not teach the actuator being a rotary actuator. 
However, examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the linear actuator of Ottaway’s invention for a known rotary actuator to accomplish the desired rotary motion of the fingers with a smaller required footprint.

Regarding claim 2, Ottaway teaches wherein: the fingers comprise a first finger (30) and a second finger (31); 
the first finger couples to the rotary actuator via a first linkage (left linkage 44); and 
the second finger couples to the rotary actuator via a second linkage (right linkage 44).
Regarding claim 4, Ottaway teaches wherein: the at least one finger operably couples to the rotary actuator via one or more linkages at a first end of the at least one finger (Fig. 6 shows linkages 44 that couple arms 30, 31 to actuators 27, 28); and 
the cutting mechanism is disposed proximal to a second end of the at least one finger, the second end being opposite the first end (Fig. 6 shows blade 38 at the second end of finger 31).

Regarding claim 6, Ottaway teaches a method (actions seen in Figs. 1-5) comprising: 
determining an edible crown to harvest (Fig. 1 shows the computerized machine vision device with camera 40 determining the crown’s position); 
moving an end effector to a first position associated with harvesting the edible crown, the end effector having fingers that are configured to transition between an open position and a closed position via an actuator (Fig. 2 and Col. 5 lines 33-39 teaches aligning the end effector 20 over the crown with the fingers 30, 31 in an open position, and Fig. 5 shows the fingers in a closed position due to actuators 27, 28); 
actuating a cutting mechanism of the end effector to cut the edible crow from a stalk, wherein the cutting mechanism is disposed on at least one finger of the fingers (Figs. 3 & 6 show the cutting blade 38 on finger 31 that is actuated by the rotation of the fingers to cut the stalk); and 
moving the end effector to a second position associated with transferring the edible crown (Fig. 5 shows moving end effector 20 to transfer the crown at conveyor 18).
Ottaway does not teach the actuator being a rotary actuator. 
However, examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the linear actuator of Ottaway’s invention for a known rotary actuator to accomplish the desired rotary motion of the fingers with a smaller required footprint.
Regarding claim 7, Ottaway teaches wherein: at the first position, the rotary actuator is configured to actuate to transition the fingers to the closed state (Figs. 2-3 show that the fingers are actuated to the closed position at the first position for harvesting); and 
at the second position, the rotary actuator is configured to actuate to transition the fingers to the open state (Fig. 5 shows that the fingers are actuated to the open position at the second position for transferring).
Regarding claim 8, Ottaway teaches wherein in the closed position, the fingers of the end effector define an in internal space that is occupied by the edible crown (Fig. 6 shows fingers 30, 31 defining a space for crown 26).
Regarding claim 9, Ottaway teaches wherein in the closed position, an end of the fingers engage the stalk substantially vertically below the edible crown (Fig. 3 shows the fingers 30, 31 engaging the stalk below the edible crown).
Regarding claim 10, Ottaway teaches wherein: the end effector includes a body (32); 
the rotary actuator couples to the body (Fig. 6 shows actuators 27, 28 coupled to robotic arm 22, which is connected to the body 32); and 
the fingers pivotably couple to the body for transitioning between the open position and the closed position (Fig. 6 shows the fingers are coupled to the body at pivots 33, 34).

Regarding claim 14, Ottaway teaches an end effector (20) comprising: 
a body (32); 
fingers (30, 31) pivotably coupled to the body; 
an actuator (27, 28) disposed in the body and operably coupled to the fingers via one or more linkages (44), wherein the actuator is configured to transition the fingers between an open position (23) and a closed position (24); and 

Ottaway does not teach the actuator being a rotary actuator. 
However, examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the linear actuator of Ottaway’s invention for a known rotary actuator to accomplish the desired rotary motion of the fingers with a smaller required footprint.

Regarding claim 17, Ottaway teaches wherein: the at least one finger operably couples to the rotary actuator via the one or more linkages at a first end of the at least one finger (Fig. 6 shows actuators 27, 28 coupled to fingers 30, 31 via linkages 44 at a first end (top of the fingers)); and 
the cutting mechanism is disposed on a second end of the at least one finger, the second end being opposite the first end (Fig. 6 shows blade 38 on a second end (bottom) of finger 31)).
Regarding claim 18, Ottaway teaches wherein: the body of the end effector operably couples to a positioning system that is configured to move the end effector in multiple degrees of freedom (Figs. 1-3 show the end effector is configured to move along the x-axis and z-axis); and 
the positioning system including at least one of rails, tracks, actuators, turntables, robotic arms, or a combination thereof (Fig. 1 shows robotic arm depicted in dotted lines at 22 to position end effector 20).
Regarding claim 19, Ottaway teaches wherein the fingers are substantially equidistantly spaced apart on the body (Fig. 6 shows fingers 30, 31 are substantially equidistantly spaced on body 32).
Regarding claim 20, Ottaway teaches the end effector further comprising: one or more processors (Col. 5 lines 21-39 teaches a harvester computer); and 
one or more computer-readable media (Computer taught in Col. 5 lines 21-39 inherently has computer-readable media) storing instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving a first instruction to move the end effector to a first position that is horizontally aligned with the edible crown (Figs. 1-2 and Col. 5 lines 1-8 & 30-36 teach receiving data regarding the crop and aligning the end effector with the crop in the x-axis); 
receiving a second instruction to move the end effector to a second position that is vertically aligned with the edible crown (Figs. 2-3 and Col. 5 lines 37-39 teach dropping the end effector to vertically align with the crown); 
receiving a third instruction for transitioning the fingers from the open position to the closed position at the second position (Fig. 3 shows the end effector transitions the fingers to the closed position as the fingers rotate according to arrows 36); and 
receiving a fourth instruction for cutting the stalk at the second position (Fig. 3 and Col).

Claims 3, 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ottaway (US 8,272,200 B1) in view of Van Beek (US 2011/0091625 A1).
Regarding claim 3, Ottaway teaches wherein: the end effector includes a body (32) having a first wing (left side of body 32 as seen in Fig. 6) and a second wing (right side of body 32 as seen in Fig. 6); 
the first finger includes a first end and a second end (Fig. 6 shows finger 30 with a first end (top) and second end (bottom)); 
the second finger includes a first end and a second end (Fig. 6 shows finger 31 with a first end (top) and second end (bottom)); 

the second linkage couples to the first end of the second finger (Fig. 6 shows linkage 44 coupled to the top of finger 31).
Ottaway does not teach the fingers being coupled to the wings between the first and second ends.
Van Beek teaches the first finger pivotably couples to the first wing at a position between the first end of the first finger and the second end of the first finger (Fig. 2 shows finger 31 coupled to the first wing (component connected to hydraulic cylinder 35) between the first and second ends); and 
the second finger pivotably couples to the second wing at a position between the first end of the second finger and the second end of the second finger (Fig. 2 shows finger 33 coupled to the second wing (component connected to hydraulic cylinder 35) between the first and second ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date to couple the fingers and wings of the end effector at a point between the two ends as in Van Beek’s invention in order to reduce the force required to transition the fingers between positions.
Regarding claim 11, Ottaway teaches wherein: individual fingers of the fingers include a first end and a second end (Fig. 6 shows fingers 30, 31 have first ends (top of the fingers) and second ends (bottom of the fingers)); 
the first end of the individual fingers operably couple to the rotary actuator (Fig. 6 shows linkages 44 couple the top of the fingers to actuators 27, 28).
Ottaway does not teach the fingers being coupled to a body between the first and second ends.

It would have been obvious to one of ordinary skill in the art before the effective filing date to couple the fingers to the body of the end effector at a point between the two ends as in Van Beek’s invention in order to reduce the force required to transition the fingers between positions.
Regarding claim 12, Ottaway of the combination as set forth above teaches wherein the cutting mechanism is disposed on the second end of the at least one finger (Fig. 6 shows cutting blade 38 on the second end of finger 31).
Regarding claim 15, Ottaway teaches wherein: individual fingers of the fingers include a first end and a second end (Fig. 6 shows fingers 30, 31 have first ends (top of the fingers) and second ends (bottom of the fingers));
the first end of the individual fingers are coupled to at least one of the one or more linkages (Fig. 6 shows linkages 44 coupled to the top of fingers 30, 31).
Ottaway does not teach the fingers being coupled to the body between the first and second ends. 
Van Beek teaches wherein the individual fingers pivotably couple to the body at a position between the first end and the second end (Fig. 2 shows fingers 31, 33 are coupled to linkages connected to the hydraulic cylinder 35, which is part of the body 42, between the first and second ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date to couple the fingers to the body of the end effector at a point between the two ends as in Van Beek’s invention in order to reduce the force required to transition the fingers between positions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ottaway (US 8,272,200 B1) in view of de Groot et al. (US 7,395,653 B2), hereinafter de Groot.
Regarding claim 5, Ottaway teaches wherein: the fingers comprise a first finger (31) and a second finger (30); and 
the first finger includes a first blade (38).
Ottaway does not teach the cutting mechanism having an actuator and the second finger having a second actuated cutting blade.
De Groot teaches wherein the cutting mechanism (37) comprises an actuator (Col. 5 lines 19-23 teach the cutting blade may be electronically or hydraulically controlled); and 
the second finger includes a second blade operably coupled to the actuator, wherein the actuator actuates the second blade in a direction towards the first blade to separate the edible crown from the broccoli plant (Figs. 3-4 and Col. 5 lines 19-28 teach the blade of the cutting mechanism is coupled to one of the gripper elements and is actuated to sever the crown). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the cutting mechanism having an actuator and the second finger with a second actuated cutting blade from de Groot’s invention to the harvesting machine of Ottaway in order to improve control by separating the crown with more precision and power.

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ottaway (US 8,272,200 B1) in view of Van Beek (US 2011/0091625 A1) further in view of de Groot et al. (US 7,395,653 B2), hereinafter de Groot.
Regarding claim 13, the combination of Ottaway in view of Van Beek as set forth above does not teach the cutting mechanism having an actuator and blade to cut the crown.
De Groot teaches wherein the cutting mechanism (37) includes an actuator and a blade (Col. 5 lines 19-23 teach the cutting blade may be electronically or hydraulically controlled), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the cutting mechanism with an actuator and blade to cut the crown from de Groot’s invention to the method of Ottaway in view of Van Beek in order to improve control by separating the crown with more precision and power.
Regarding claim 16, Ottaway of the combination as set forth above teaches wherein: the individual fingers include a first finger (31) and a second finger (30),
the first end of the first finger includes a first blade (38).
Ottaway does not teach the cutting mechanism having an actuator and the second finger having a second actuated cutting blade.
De Groot teaches wherein the cutting mechanism (37) comprises an actuator (Col. 5 lines 19-23 teach the cutting blade may be electronically or hydraulically controlled); and 
the first end of the second finger includes a second blade operably coupled to the actuator, wherein the actuator actuates the second blade in a direction towards the first blade to sever the edible crown from the stalk (Figs. 3-4 and Col. 5 lines 19-28 teach the blade of the cutting mechanism is coupled to one of the gripper elements and is actuated to sever the crown from the stalk). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the cutting mechanism having an actuator and the second finger with a second actuated cutting blade from de Groot’s invention to the harvesting machine of Ottaway in order to improve control by separating the crown with more precision and power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobson (US 8,136,335 B2) discloses a broccoli harvester with a conveyor of end effectors comprising two fingers that grasp the stalk and convey the edible crown over a rotary cutter to a collecting location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671